DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
That is, the priority document dated 23 August 2021 is not in English, and no English translation has been provided. See 35 U.S.C. 119(b) “(3) The Director may require a certified copy of the original foreign application, specification, and drawings upon which it is based, a translation if not in the English language, and such other information as the Director considers necessary. Any such certification shall be made by the foreign intellectual property authority in which the foreign application was filed and show the date of the application and of the filing of the specification and other papers”.
Claim Objections
Claim 10 is objected to because of the following informalities:  “material which enamel material” in line 3 should read “material in which the enamel material” and “and which dentine material” in line 4 should read “and in which the dentine material” in line 4. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “primary part” in claim 2 line 2 and “secondary part” in claim 2 line 2, which both have the recited function “supports the tooth arrangement” (claim 2 line 2). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation ‘a surface normal pointing towards the gums’ in lines 6-7. The intended scope of this limitation is unclear as a “normal” in geometry defines an orientation but does not ‘point’. There is also insufficient antecedent basis for “the gums” limitation in the claim. Examiner is interpreting this as, and suggests amending as, “a contact surface that faces toward a gum,”. 
Claim 2 recites the limitation ‘the base material’ in line 3.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 does not recite the limitation ‘the base material’. For purposes of examination, examiner will interpret the limitation ‘the base material’ as ‘a base material’. A suggested correction for claim 2 line 3 is “and a layer of [[the]] a base material lies therebetween”.
Claim 3 recites the limitation ‘the tooth-coloured tooth material’ in line 2, ‘the hardness’ in line 3, and ‘the prosthesis material’ in line 3.  There is insufficient antecedent basis for these limitations in the claim, as claim 1 does not recite the limitations ‘the tooth-coloured tooth material’, ‘the hardness’, or ‘the prosthesis material’. For purposes of examination, examiner will interpret the limitation ‘the tooth-coloured tooth material’ as ‘a tooth-coloured tooth material’, ‘the hardness’ as ‘a hardness’, and ‘the prosthesis material’ as ‘a prosthesis material’. A suggested correction for claim 3 lines 2-3 is line 19 should read “wherein [[the]] a tooth-coloured tooth material of the tooth arrangement is fabricated of a material having a greater hardness than [[the]] a hardness of [[the]] a prosthesis material of”. 
Claim 4 is unclear as to antecedent basis for ‘the external telescope configuration’ in line 4 as the limitation ‘and/or’ makes it so that the initial recitation is not required. For purposes of examination, examiner will interpret the limitation ‘and/or’ as ‘and’ so that the initial recitation of ‘an external telescope configuration’ in claim 4 line 2 is required. Examiner suggests amending to clarify.
Claim 6 is unclear as to antecedent basis for ‘the external telescope configuration’ in claim 6 lines 2-3 as the limitation ‘and/or’ in claim 4 line 3 makes it so that the initial recitation in claim 4 line 2 is not required. For purposes of examination, examiner will interpret the limitation ‘and/or’ as ‘and’ so that the initial recitation of ‘an external telescope configuration’ in claim 4 line 2 is required. Examiner suggests amending to clarify.
Claim 6 recites the limitation ‘the oral, vestibular, and occlusal directions’ in line 3. There is insufficient antecedent basis for this limitation in the claim, as claims 1 and 4 do not recite the limitation ‘the oral, vestibular, and occlusal directions’. For purposes of examination, examiner will interpret the limitation ‘the oral, vestibular, and occlusal directions’ as ‘an oral, a vestibular, and an occlusal direction’. A suggested correction for claim 6 line 3 is “[[the]] an oral direction, a vestibular direction, and an occlusal direction 
Claim 7 recites the limitations ‘the side’ in line 2 and ‘the gum’ in line 3. There is insufficient antecedent basis for this limitation in the claim, as claim 1 does not recite the limitations ‘the side’ or ‘the gum’. For purposes of examination, examiner will interpret the limitation ‘the side’ as ‘a side’ and ‘the gum’ as ‘a gum’. A suggested correction for claim 7 line 2 is “[[the]] a side’ and a suggested correction for claim 7 line 3 is ‘[[the]] a gum”.
Regarding claim 7, the phrase ‘optionally’ renders the claim indefinite because it is unclear whether the limitation ‘via a layer of base material’ in claim 7, p. 20 line 11, following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination, the examiner will interpret ‘optionally via a layer of base material’ as ‘via a layer of base material’ in claim 7, p. 20 line 11 as part of the claimed invention and suggests amending accordingly. 
Claim 8 is unclear. Claim 8 is dependent on claim 7, which recites the limitation ‘a bearing element which receives the secondary part or the primary part, optionally via a layer of base material’ in p. 20 lines 10-11. Claim 8 recites the limitation ‘and the bearing element is exposed and open, on the inside towards the gums’ in p. 20 lines 16-17. This limitation is confusing because the bearing element cannot be ‘exposed and open’ if the bearing element receives the secondary part or the primary part via a layer of base material. For purposes of examination, examiner will interpret ‘exposed and open’ as ‘in an open configuration’. A suggested correction is “in an open configuration”. 
Claim 8 recites the limitations ‘the outside’ in lines 2-3, ‘the vestibular and oral directions’ in line 3, ‘the prosthesis base material’ in line 3, and ‘the inside’ in line 5. There is insufficient antecedent basis for these limitations in the claim, as claims 1 and 7 do not recite the limitations ‘the outside’, ‘the vestibular and oral directions’, ‘the prosthesis base material’, and ‘the inside’. For purposes of examination, examiner will interpret the limitation ‘the outside’, as ‘an outside’, ‘the vestibular and oral directions’ as ‘a vestibular and an oral direction’, ‘the prosthesis base material’ as ‘a prosthesis base material’, and ‘the inside’ as ‘an inside’. A suggested correction for claim 8 lines 2-3 is “[[the]] an outside in [[the]] a vestibular and an oral direction a prosthesis base material” and a suggested correction for claim 8 line 5 is “on [[the]] an inside”.
Claim 11 is unclear. Claim 11 is dependent on claim 10, which recites the limitation ‘dentine material’ in line 3. Claim 11 recites the limitation ‘connected to one another and to the bearing element via dentine material’ in line 3, which implies that the bearing element is a separate element form the dentine and that there is another ‘dentine material’. It is unclear how the dentine material would both extend in one piece to the bearing element to form the bearing element and connect to the bearing element. For purposes of examination, examiner will interpret the limitation ‘connected to one another and to the bearing element via dentine material’ in claim 11 line 3 as including a bearing element formed of the dentine material. A suggested correction for claim 11 line 3 is “connected to one another and to the bearing element formed of the dentine material via dentine material”.
Claim 13 recites the limitation ‘the lower jaw prosthesis’ in line 4.  There is insufficient antecedent basis for this limitation in the claim, as claims 1 and 7 do not recite the limitation ‘the lower jaw prosthesis’. For purposes of examination, examiner will interpret the limitation ‘the lower jaw prosthesis’ as ‘a lower jaw prosthesis’. A suggested correction for claim 13 line 4 is “section, for [[the]] a lower jaw prosthesis in the form of an upside-down U”.
Claim 13 is unclear. Claim 13 lines 2-3 recites the limitation ‘wherein the bearing element is formed from tooth material in an arcuate manner in plan view, corresponding to the tooth quadrant’. The meaning and intended scope of the limitation ‘plan view’ is unclear. The limitation ‘corresponding to the tooth quadrant’ is also unclear because it is unclear which part of the limitation is meant to correspond to the tooth quadrant. For purposes of examination, the examiner will interpret this broadly and suggests amending to clarify. 
Claim 14 recites the limitation ‘wherein the tooth material extends to the contact surface of the prosthesis base and is covered by base material forming said contact surface’ in lines 2-3. This limitation is unclear because the tooth material cannot both extend to the contact surface of the prosthesis base, and be covered by the base material forming said contact surface. For purposes of examination, examiner will interpret ‘wherein the tooth material extends to the contact surface’ as ‘wherein the tooth material extends toward the contact surface’. A suggested correction for line 2 is “wherein the tooth material extends [[to]] toward the contact surface”.
Claims 5, 9-10, 12, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for their dependence on one or more rejected base and/or intervening claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shepard (U.S. Patent Publication 2009/0263763 A1) in view of Nies et al (U.S. Patent No. 1,137,015 A) in view of Boehm et al (U.S. Patent Publication 2017/0135790 A1). 
The claimed phrases “formed”, “fabricated”, “produced” and “forms” are being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
 
    PNG
    media_image1.png
    467
    733
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    339
    598
    media_image2.png
    Greyscale

In regards to claim 1, Shepard discloses a dental prosthesis (figs. 1-12) comprising a prosthesis base (17) and a tooth arrangement (20) which is partially embedded into the prosthesis base (fig. 3), wherein the dental prosthesis (14) is formed as a hybrid prosthesis (Abstract, para. 0006), wherein the prosthesis base (17) has a contact surface (contact surface in annotated Fig. 3; Fig. 3) which has a contact surface that faces toward a gum (surface normal in annotated Fig. 3; Fig. 3) pointing towards the gums (58) (Fig. 3) wherein the tooth arrangement (20) surrounds a primary part (15) (Fig. 3).
Shepard does not disclose that the prosthesis base is gum-colored prosthesis base and that the tooth arrangement is tooth-colored, wherein the tooth arrangement surrounds a primary part on at least two sides and is formed as a one-piece tooth quadrant or as a segmented tooth quadrant.  
Nies et al teaches a similar apparatus comprising a dental prosthesis (figs. 1-4) wherein the tooth arrangement (A) surrounds a primary part (E) on at least two sides (Fig. 2).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of artificial dentures.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Shepard by modifying the tooth arrangement of Shepard to surround the primary part on at least two sides as taught by Nies in order to allow for the prosthesis base to lock the tooth arrangement in place (Nies et al col. 2 lines 33-37).
The combination of Shepard and Nies discloses the invention of claim 1 except for the prosthesis base being gum-coloured and the tooth arrangement being tooth-coloured.
Boehm et al teaches a similar apparatus comprising a dental prosthesis (figs. 1-2) comprising a gum-colored prosthesis base (1) (fig. 1, para. 0064) and a tooth-colored tooth arrangement (4) (fig. 2, para. 0066), wherein the tooth arrangement (4) is formed as a segmented tooth quadrant (paras. 0021, 0058). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of artificial dentures.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have specified that the tooth arrangement and the prosthesis base as disclosed by the combination of Shepard and Nies are tooth-coloured and gum-coloured, respectively, as taught by Boehm et al in order to allow for the dental prosthesis to closer match the appearance of real teeth and gums. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tooth arrangement of the combination of Shepard and Nies et al to be segments as taught by Boehm et al, in order to allow for the tooth arrangement to be slightly moveable in the prosthetic base when making corrections in the manufacture of the artificial denture (Boehm et al paras. 0039, 0058).
In regards to claim 2, the combination of Shepard, Nies et al, and Boehm et al discloses the invention of claim 1; wherein the primary part (15) (Shepard, Fig. 3) supports the tooth arrangement (20) (Shepard, Fig. 3) and a layer of a base material (base material layer in annotated Fig. 3, Shepard, Fig. 3) lies therebetween (Shepard, Fig. 3).  
In regards to claim 3, the combination of Shepard, Nies et al, and Boehm et al discloses the invention of claim 1. The combination of Shepard, Nies et al, and Boehm et al does not disclose that a tooth-coloured tooth material of the tooth arrangement is fabricated of a material having a greater hardness than a hardness of a prosthesis material of the prosthesis base.
Nies et al further teaches the apparatus (figs. 1-4) wherein a material of the tooth arrangement (A) is fabricated of a material (porcelain; col. 1 lines 13-17) having a greater hardness than a hardness of a prosthesis material (vulcanite rubber; col. 1 lines 17-21) of the prosthesis base (B).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of artificial dentures.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have specified that the tooth arrangement as disclosed by the combination of Shepard, Nies et al, and Boehm et al is fabricated of a material harder than a material of a prosthesis base as taught by Nies et al in order to allow for the tooth arrangement to more closely mimic relatively harder real teeth and relatively softer real gums.
In regards to claim 4, the combination of Shepard, Nies et al, and Boehm et al discloses the invention of claim 1; wherein the secondary part (23) (Shepard, Fig. 3) is formed having an external telescope configuration (Shepard, Fig. 3) and the primary part (15) (Shepard, Fig. 3) is formed as an abutment (Shepard, Fig. 3), which fits within the external telescope configuration (Shepard, Fig. 3, para. 0006).  
In regards to claim 5, the combination of Shepard, Nies et al, and Boehm et al discloses the invention of claim 1. The combination of Shepard, Nies et al, and Boehm et al does not disclose that the tooth arrangement is produced by a machining or constructive method.
Boehm et al further teaches a similar apparatus (1, 4) (Boehm et al figs. 1, 2) wherein the tooth arrangement is produced by a machining method (para. 0030). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of artificial dentures. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have specified that the tooth arrangement as disclosed by the combination of Shepard, Nies et al, and Boehm et al is produced by machining as taught by Boehm et al in order to allow for the dental prosthesis to be manufactured in a way that achieves an especially stable connection of the tooth arrangement with the prosthetic base (para. 0060).
In regards to claim 6, the combination of Shepard, Nies et al, and Boehm et al discloses the invention of claim 4; the combination of Shepard, Nies et al, and Boehm et al does not disclose that the tooth arrangement surrounds, on its basal side, the external telescope configuration or the primary part in an oral direction, a vestibular direction and an occlusal direction.
Nies et al further teaches a similar apparatus (figs. 1-4) wherein the tooth arrangement (A) surrounds, on its basal side, the primary part (E) in an oral direction, a vestibular direction and an occlusal direction (Fig. 2).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of artificial dentures.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tooth arrangement of the combination of Shepard, Nies et al, and Boehm et al to surround the primary part in an oral, a vestibular, and an occlusal directions as taught by Nies et al in order to allow for the prosthesis base to lock the tooth arrangement in place (Nies et al col. 2 lines 33-37).
In regards to claim 7, the combination of Shepard, Nies et al, and Boehm et al discloses the invention of claim 1. The combination of Shepard, Nies et al, and Boehm et al does not disclose that the tooth arrangement forms, on its basal side, which is a side facing a gum, a bearing element which receives the primary part via a layer of base material.
Nies et al further teaches a similar apparatus comprising a dental prosthesis (Nies et al Figs. 1-4) wherein the tooth arrangement (A) (Nies et al Fig. 2) forms, on its basal side, which is a side facing a gum, a bearing element (C, D) (Nies et al, Fig. 2) which receives the primary part (E) (Nies et al, Fig. 2) via a layer of base material (base material in annotated Nies et al Fig. 2, Fig. 2).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of artificial dentures.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tooth arrangement of the combination of Shepard, Nies et al, and Boehm et al by adding the bearing element as taught by Nies et al in order to allow for the tooth arrangement to be locked in place (Nies et al col. 2 lines 33-37).
In regards to claim 8, the combination of Shepard, Nies et al, and Boehm et al discloses the invention of claim 7. The combination of Shepard, Nies et al, and Boehm et al further discloses a dental prosthesis (Shepard Figs. 1-12) wherein the bearing element (C and D, Nies et al Fig. 2) of the tooth arrangement (20, Shepard Fig. 3) is embedded towards an outside in a vestibular and an oral direction (Nies et al Fig. 2), into a prosthesis base material (material of prosthesis base 17) (Shepard Fig. 3) which supports the bearing element from the outside, and the bearing element is in an open configuration, on an inside towards the gums (58) (Shepard Fig. 3). 
In regards to claim 9, the combination of Shepard, Nies et al, and Boehm et al discloses the invention of claim 1. The combination of Shepard, Nies et al, and Boehm et al does not disclose that the tooth arrangement is fabricated at least partially of a highly cross-linked polymethyl methacrylate (PMMA), and the prosthesis base is fabricated of a less highly cross-linked PMMA in comparison to the highly cross-linked PMMA material used for the tooth arrangement. 
Boehm et al further teaches a similar apparatus comprising a dental prosthesis (figs. 1, 2) wherein the tooth arrangement (4)(Boehm et al fig. 2) is fabricated at least partially of a highly cross-linked polymethyl methacrylate (PMMA) (para. 0060), and the prosthesis base (1)(Boehm et al fig. 1) is fabricated of a less highly cross-linked PMMA (para. 0020) in comparison to the highly cross-linked PMMA material used for the tooth arrangement (para. 0060). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of artificial dentures.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have fabricated the tooth arrangement and the prosthesis base as disclosed by the combination of Shepard, Nies et al, and Boehm et al of highly cross-linked PMMA and less highly cross-linked PMMA, respectively, as taught by Boehm et al in order to allow for the dental prosthesis to be manufactured in a way that achieves an especially stable connection of the tooth arrangement with the prosthetic base (para. 0060).
In regards to claim 12, the combination of Shepard, Nies et al, and Boehm et al discloses the invention of claim 1; the combination of Shepard, Nies et al, and Boehm et al do not to disclose that the dental prosthesis is metal-free and is produced by machining or constructive methods.  
Boehm et al further teaches a similar apparatus comprising a dental prosthesis (1, 4) (Boehm et al figs. 1, 2) wherein the dental prosthesis is metal-free (para. 0020, 0060) and is produced by machining (0030).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of artificial dentures.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have specified that the dental prosthesis as disclosed by the combination of Shepard, Nies et al, and Boehm et al is metal-free and produced by machining as taught by Boehm et al in order to allow for the dental prosthesis to be manufactured in a way that achieves an especially stable connection of the tooth arrangement with the prosthetic base (para. 0060).
In regards to claim 13, the combination of Shepard, Nies et al, and Boehm et al discloses the invention of claim 7; The combination of Shepard, Nies et al, and Boehm et al discloses a dental prosthesis (Shepard figs. 1-12) wherein the bearing element (C and D, Nies et al, Fig. 2) is formed from tooth material (Nies col. 2 lines 79-87) in an arcuate manner in an occlusal plane view (Shepard figs. 1-3) corresponding to the tooth quadrant (Boehm paras. 0021, 0058) and in a U-shape in cross-section (Nies et al, Fig. 2), for a lower jaw prosthesis in the form of an upside-down U (Nies et al, Fig. 2).  
In regards to claim 14, the combination of Shepard, Nies et al, and Boehm et al discloses the invention of claim 3; wherein the tooth material (material of tooth arrangement 20) (Shepard Fig. 3) extends toward the contact surface of the prosthesis base (17) (Shepard Fig. 3) and is covered by base material (material of prosthesis base 17) forming said contact surface (Shepard Fig. 3).  
In regards to claim 15, the combination of Shepard, Nies et al, and Boehm et al discloses the invention of claim 3. The combination of Shepard, Nies et al, and Boehm et al does not explicitly disclose that the tooth material is covered by a layer of base material, in a layer thickness of at least 0.5 mm. 
Shepard teaches a dental prosthesis (figs. 1-12) wherein the tooth material (material of tooth arrangement 20) is covered by a layer of base material (base layer in annotated fig. 3) (Shepard Fig. 3). 
	The instant disclosure describes the layer thickness claimed above as being merely
preferable, and does not describe it as contributing any unexpected result to the dental prosthesis.
As such, the claimed layer thickness of at least 0.5 mm is merely an engineering choice of design lacking in any criticality, and it would have been prima facie obvious to one of ordinary
skill in the art at the time the invention was made to cover the tooth material of the combination of Shepard, Nies et al, and Boehm et al by a layer of base material in a layer thickness of at least 0.5 mm.
 In regards to claim 16, the combination of Shepard, Nies et al, and Boehm et al discloses the invention of claim 3. The combination of Shepard, Nies et al, and Boehm et al does not disclose that the tooth quadrant and the prosthesis base are each produced separately by milling from blanks or by an additive method and are fixedly connected to one another by an adhesive.  
Boehm et al further teaches a similar apparatus comprising a dental prosthesis (figs. 1-2) wherein the tooth quadrant (paras. 0021, 0058, Fig. 2) and the prosthesis base (1)(Fig. 1) are each produced separately by milling from blanks (para. 0032, 0057) and are fixedly connected to one another by an adhesive (para. 0015-0016). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of artificial dentures.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have fabricated the tooth quadrant and the prosthesis base as disclosed by the combination of Shepard, Nies et al, and Boehm et al by milling blanks and connecting the tooth quadrant and the prosthesis base by an adhesive as taught by Boehm et al in order to allow for the dental quadrant to be solidly connected and fixed in place on the prosthesis base (paras. 0015-0016).
In regards to claim 19, the combination of Shepard, Nies et al, and Boehm et al discloses the invention of claim 15. The combination of Shepard, Nies et al, and Boehm et al does not explicitly disclose that the tooth material is covered by a layer of base material, in a layer thickness of at least about 0.8 mm.
Shepard teaches a dental prosthesis (figs. 1-12) wherein the tooth material (material of tooth arrangement 20) is covered by a layer of base material (base layer in annotated fig. 3) (Shepard Fig. 3). 
	The instant disclosure describes the layer thickness claimed above as being merely
preferable, and does not describe it as contributing any unexpected result to the dental prosthesis.
As such, the claimed layer thickness of at least about 0.8 mm is merely an engineering choice of design lacking in any criticality, and it would have been prima facie obvious to one of ordinary
skill in the art at the time the invention was made to cover the tooth material of the combination of Shepard, Nies et al, and Boehm et al by a layer of base material in a layer thickness of at least about 0.8 mm.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shepard, Nies et al, and Boehm et al, and further in view of Chen et al (DE 102012108202 A1 and corresponding machine translation). 
In regards to claim 10, the combination of Shepard, Nies et al, and Boehm et al discloses the invention of claim 7. The combination of Shepard, Nies et al, and Boehm et al further discloses the apparatus wherein the tooth arrangement (A) (Nies et al Fig. 2) is constructed of material in which the material extends in one piece to the bearing element to form the bearing element (C, D) (Nies et al, Fig. 2).  
The combination of Shepard, Nies et al, and Boehm et al does not disclose that the tooth arrangement is constructed of two layers of dentine material and of enamel material in which the enamel material is more translucent than the dentine material.  
Chen et al further teaches an apparatus wherein the tooth arrangement (Fig. 5) is constructed of two layers of dentine material (410’)(Fig. 5) and of enamel material (411’)(Fig. 5) in which the enamel material is more translucent than the dentine material (para. 0019 of attached PDF) (Fig. 5). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of artificial dentures.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have fabricated the tooth arrangement of the combination of Shepard, Nies et al, and Boehm et al using the dentine and enamel material layers as taught by Chen et al in order to allow for the tooth arrangement to more closely mimic the partial translucency of real teeth.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shepard, Nies, Boehm, and Chen as applied to claim 10 above, and further in view of Bertagnolli (WO 2017182461A1).
In regards to claim 11, the combination of Shepard, Nies et al, Boehm et al, and Chen et al discloses the invention of claim 10. The combination of Shepard, Nies et al, Boehm et al, and Chen et al further discloses the apparatus wherein the tooth arrangement (20) (Shepard, Fig. 3) has segments (Boehm et al, paras. 0021, 0058) which are fixedly connected to one another (Boehm et al, paras. 0021, 0058) and to the bearing element (C, D) (Nies et al, Fig. 2) via dentine material (410’)(Chen et al, Fig. 5). 
The combination of Shepard, Nies et al, Boehm et al, and Chen et al does not disclose that the tooth arrangement has segments of at least 3 teeth.
Bertagnolli teaches an apparatus wherein the tooth arrangement (Figs. 13-17) has segments of at least 3 teeth (Figs. 13-17).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of artificial dentures.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tooth arrangement of the combination of Shepard, Nies et al, Boehm et al, and Chen et al to be the segments of at least 3 teeth as taught by Bertagnolli et al in order to facilitate the vertical alignment of the teeth, as additional alignment of individual teeth to one another is no longer necessary (para. 0065). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shepard, Nies et al, and Boehm et al, and further in view of Habeck et al (DE 102017116262 A1). 
In regards to claim 17, the combination of Shepard, Nies et al, and Boehm et al discloses the invention of claim 16. The combination of Shepard, Nies et al, and Boehm et al does not disclose that the adhesive comprises a self-polymerising adhesive.  
Habeck et al teaches an invention wherein self-polymerizing adhesive (0020) is used to bond artificial teeth to prosthesis bases (para. 0001).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of artificial dentures.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have specified that the adhesive as disclosed by the combination of Shepard, Nies et al, and Boehm et al is self-polymerizing as taught by Habeck et al in order to allow for the adhesive to have good adhesiveness before polymerization and good processing stability (paras. 0004, 0005).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shepard, Nies et al, and Boehm et al, and further in view of Ivoclar (Digital Denture NPL).
In regards to claim 9, the combination of Shepard, Nies et al, and Boehm et al discloses the invention of claim 1. The combination of Shepard, Nies et al, and Boehm et al does not disclose that the tooth arrangement is fabricated at least partially of a highly cross-linked polymethyl methacrylate (PMMA), and the prosthesis base is fabricated of a less highly cross-linked PMMA in comparison to the highly cross-linked PMMA material used for the tooth arrangement. 
Boehm et al further teaches a similar apparatus comprising a dental prosthesis (figs. 1, 2) wherein the prosthesis base (1)(Boehm et al fig. 1) is fabricated of a less highly cross-linked PMMA (para. 0020, 0060). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of artificial dentures.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have fabricated the prosthesis base as disclosed by the combination of Shepard, Nies et al, and Boehm et al of less highly cross-linked PMMA as taught by Boehm et al in order to allow for the dental prosthesis to be manufactured in a way that achieves an especially stable connection of the tooth arrangement with the prosthetic base (para. 0060).
Ivoclar et al further teaches the tooth arrangement is fabricated at least partially of a highly cross-linked polymethyl methacrylate (para. 2 under heading “Tooth Colored discs made from DCL material”, p. 1 of attached PDF). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of artificial dentures.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have fabricated the tooth arrangement as disclosed by the combination of Shepard, Nies et al, and Boehm et al of highly cross-linked PMMA as taught by Ivoclar, which is more highly cross-linked than the PMMA of the prosthesis base as disclosed by the combination of Shepard, Nies et al, and Boehm et al, in order to allow for the artificial teeth to have the advantages of both low abrasion and resistance to discoloration (under heading “Stable and abrasion resistant”, para. 2, p. 2 of attached PDF).
In regards to claim 18, the combination of Shepard, Nies et al, Boehm et al, and Ivoclar discloses the invention of claim 9. The combination of Shepard, Nies et al, Boehm et al, and Ivoclar fail to disclose the dental prosthesis wherein the highly cross-linked PMMA comprises a double cross-linked (DCL) material.
Ivoclar further teaches that artificial teeth made of a highly modified polymethyl methacrylate which is double cross-linked (para. 2 under heading “Tooth Colored discs made from DCL material”, p. 1 of attached PDF). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of artificial dentures.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teeth arrangement of the combination of Shepard, Nies et al, and Boehm et al by the material as taught by Ivoclar in order to allow for the artificial teeth to have the advantages of both low abrasion and resistance to discoloration (under heading “Stable and abrasion resistant”, para. 2, p. 2 of attached PDF).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.N.H./            Examiner, Art Unit 3772   
/AMY R SIPP/Primary Examiner, Art Unit 3775